Petroleum Development Corporation The Oil & Gas Conference August 20-23, 2007 Denver Steven R. Williams, Chairman & CEO Thomas E. Riley, President NASDAQ GSM:PETD Forward Looking Statements This information contains predictions, estimates and other forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Although the Company believes that its expectations are based on reasonable assumptions, it can give no assurance that its goals will be achieved.Important factors that could cause actual results to differ materially from those included in the forward-looking statements include the timing and extent of changes in commodity prices for oil and gas, the need to develop and replace reserves, environmental risks, drilling and operating risks, risks related to exploration and development, uncertainties about the estimates of reserves, competition, government regulation and the ability of the Company to meet its stated business goals. Contact Information Investor Relations Petroleum Development Corporation 120 Genesis Boulevard, PO Box 26 Bridgeport, West Virginia26330 Phone: 304.842.3597 Fax: 304.842.0913 www.petd.com Company Snapshot ØMarket Cap (08/09/07) üApprox. $700 Million ØProved Reserves (12/31/06) ü323 Bcfe (2006 58% PD) §500+ Bcfe (2007E) ØProduction (2006) ü16.9 Bcfe §28 Bcfe (2007E) ØProduction Profile (2Q07) ü78% N. Gas/ 22% Oil ØRocky Mountains ü85%+ (2007) ØDiluted Average Shares Outstanding (2007) ü14,860,000 §(Down 8%) Core Operating Areas Ø Rocky Mountains § 2006 Proved Reserves: 265.5 Bcfe § 2006 Production: 14.1 Bcfe § 2007E Production: 24 Bcfe Ø MichiganBasin § 2006 Proved Reserves: 21.2 Bcfe § 2006Production: 1.4 Bcfe § 2007E Production: 1.8 Bcfe Ø Appalachian Basin § 2006 Proved Reserves: 36.0 Bcfe § 2006 Production:1.5 Bcfe § 2007E Production: 2.6 Bcfe See slide 2 regarding Forward Looking Statements Acquisitions Summary Ø Proceeds from 2006 lease sale funded $209 Million in acquisitions ($191 Million Like-kind exchange tax deferred) § During December 2006 and January 2007 § 3P reserves acquired total an estimated 153 Bcfe (84% proved) § Acquisitions primarily in existing operating areas ü Wattenberg Field, DJ Basin Colorado ü Appalachian and Michigan Basins Ø Additional properties acquired in February 2007 § Estimated 26.6 Bcfe proved and probable reserves § $11.8 million purchase price See slide 2 regarding Forward Looking Statements Increasing Production {Graphic} Increasing Estimated Proved Reserves {Graphic} Energy Market Exposure Percentage of Production by Market (Based on Mcfe) Oil 21.7% Northern Border 0.5% Mid-continent 15.9% Colorado Liquids 3.7% Nymex 12.4% Michigan 8.5% Colorado Interstate 37.2% See slide 2 regarding Forward Looking Statements CIG Basis {Graphic} General Changes to 2007 Operational Plan Ø Increased net GrandValley wells Ø Reduced net Wattenberg wells § Originally modeled Codell only completions; actual wells are multi-zone completions (J-sand, Codell andNiobrara, as appropriate) § Increased CAPEX in Codell refracs and Niobrara recompletions Ø Reduced activity level in ND and reallocated capital See slide 2 regarding Forward Looking Statements 2007 Actual vs. Production Forecast 2007 Production Forecast Ø 2007 Estimates § Production of 28 Bcfe § Exit Rate of 100 Mmcfe/d Mid-year production increase from: Ø Late 2Q2007 Garden Gulch compression facility start-up (GrandValley) § Gross capacity increased from 17 to 50 Mmcf/d § Reduced line pressure in GrandValley § Addition of new wells in all producing areas of the Rocky Mountain Region See slide 2 regarding Forward Looking Statements Production Rate Progression {Graphic} Drilling Activity {Graphic} Grand Valley Field Piceance Basin, Colorado 2007 Plan Ø July 2007 net daily production 27 Mmcfe/d (2006 exit rate was 15.4 Mmcfe/d) Ø Approximately 355 net locations on 10-acre spacing § 148 net PUD locations § 207 remaining unproved locations Ø Drill 41 net wells § 50 Bcfe added by drilling § $93 Million D&C cost See slide 2 regarding Forward Looking Statements GrandValley Achievements Reduced drilling time Ø Valley wells drilled in 11 days (2007) vs 18 days (2005) Ø Mesa top directional wells drilled in 15 days (2007) Improved Completion Design Ø Slick Water Fracs– cleaner, non-gelled fluid results in improved EURS Ø 20% increase of per-well EURs from 1.25 to 1.5 Bcfe Ø Increase IP rate from 820 to 1,100 Mcfd See slide 2 regarding Forward Looking Statements Wattenberg Field DJ Basin, Colorado Ø July 2007 net daily production 28 Mmcfe/d (2006 net exit rate 18.6 Mmcfe/d) Ø 9,000 acres available for drilling Ø Over undeveloped 450 locations § 154 40 acre PUD locations § Over 300 remaining other locations (Rule 318A and other) § 800 Codell and/or Niobrara refracs See slide 2 regarding Forward Looking Statements Wattenberg Field DJ Basin, Colorado 2007 Plan Ø Drill 108 net wells § Add estimated 34 Bcfe drilling reserves § Shifted focus from single zone to multi-zone completions (J-sands, Codell, & Niobrara) Ø 164 re-completions and re-fracs § Some booked and some reserve additions Ø $86 Million D&C cost See slide 2 regarding Forward Looking Statements NECO Field Area Eastern DJ Basin, Colorado Ø July net daily production 11.6 Mmcfe/d (2006 net exit rate 8.5 Mmcfe/d) Ø 29,160 acres available for drilling Ø 8 defined structures (3D and 2D seismic) Ø 100 PUD locations Ø 200 potential locations NECO Field Area Eastern DJ Basin, Colorado 2007 Plan Ø Drill 141 wells, PDC 100%WI Ø 31 Bcfe added by drilling Ø $33 Million D&C cost Ø Acquiring 50 square miles of additional 3D seismic § Potential addition of 100-200 locations See slide 2 regarding Forward Looking Statements Appalachian and Michigan Operation Areas Appalachian Michigan Operated Wells 1365 206 2006YE Proved Reserves 36.0 Bcfe 21.2 Bcfe 2007 Acquisition Proved Reserves * 30.1 Bcfe 4.6 Bcfe % of 2roved 84% 22% 2007E Production* 2.6 Bcfe 1.8 Bcfe Increase from 2006* 86% 20% July 2007 Net Daily Production 6.2 Mmcfe/d 4.5 Mmcfe/d See slide 2 regarding Forward Looking Statements Continuing Our Success Ø Low-risk resource plays Ø Strong development inventory § Piceance, Wattenberg and Neco all have significant proved and unproved potential Ø Proven multi-basin operator § Barnett shale activity planned Ø Strong balance sheet Ø Skilled and experienced management and technical team See slide 2 regarding Forward Looking Statements Petroleum Development Corporation The Oil & Gas Conference August 20-23, 2007 Denver Steven R. Williams, Chairman & CEO Thomas E. Riley, President NASDAQ GSM:PETD
